PER CURIAM.
Ortez Antoine Propst seeks to appeal the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000), and a subsequent order denying his motion for reconsideration. The notice of appeal was received in the district court shortly after expiration of the appeal period. Under Fed. R.App. P. 4(c)(1) and Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), the notice of appeal is considered filed as of the date *510Propst properly delivered it to prison officials for mailing to the court. The record does not reveal if or when Propst complied with the requirements of Fed. R.App. P. 4(c)(1). Accordingly, we remand the case for the district court to obtain this information from the parties and to determine whether the filing was timely under Fed. R.App. P. 4(c)(1) and Houston v. Lack. The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.